Durham, C.J.
(concurring) — I agree with the majority that a commercial vendor’s duty to refrain from selling alcohol to minors extends to all minors and third parties who are foreseeably injured as a result. I also agree that, as a gratuitous furnisher of alcohol, Rettenmeier should not be liable for injuries to third parties caused by the minor to whom he furnished alcohol. However, I would do so for the reasons expressed in my concurrence in Reynolds v. Hicks, 134 Wn.2d 491, 503, 951 P.2d 761 (1998) (Durham, C.J., concurring).
Dolliver, J., concurs with Durham, C.J.